Exhibit 10-fff AT&T Mobility 2005 Cash Deferral Plan Effective :January 1, 2005 Article 1 – History; Statement of Purpose In 2001, Cingular Wireless adopted the Cingular Wireless Cash Deferral Plan (the “Prior Plan”).Following the enactment of the American Jobs Creation Act of 2004, Cingular Wireless froze the Prior Plan, effective December 31, 2004.Following that date, no additional deferrals were permitted under the Prior Plan.Participant accounts in the Prior Plan as of December 31, 2004 continue to be credited with interest pursuant to Section 4.3 of the Prior Plan and remain subject to all provisions of the Prior Plan and elections made by Participants under such Prior Plan. Cingular Wireless (now AT&T Mobility) created a new plan to govern and hold cash deferrals, company match contributions, company contributions (and associated earnings) made by or for Eligible Employees on or after January 1, 2005.The new plan, entitled the AT&T Mobility 2005 Cash Deferral Plan (the “Plan”), is effective January 1, 2005 and its terms are set forth herein in this document.The Plan is intended to comply with the provisions of 409A of the Code and the applicable guidance thereunder. No Participant Contributions or Matching Contributions with respect to Base Salary, Bonus Awards or Long-Term Incentive Awards shall be made to or permitted under the Plan after 2008.Participant Contribution Accounts as of December 31, 2008 shall continue to be credited with interest pursuant to Section 4.3 and shall remain subject to the provisions of the Plan, as it may be amended from time to time. The purpose of the Plan is to provide a select group of management employees of AT&T Mobility LLC (“AMLLC”) and affiliate companies that participate in the Plan with an opportunity (i) to defer the receipt and income taxation of a portion of such individual’s compensation; and (ii) to receive an investment return on those deferred amounts. Article 2 - Definitions For the purposes of this Plan, the following words and phrases shall have the meanings indicated, unless the context indicates otherwise: Administrator.The Board or Committee, if such Committee is appointed, as determined by the Board.The Board/Committee may delegate administrative authority to the Chief Executive Officer, the senior Human Resources division officer or another individual.Provided, however, effective on and after January 18, 2007, the Administrator shall be the Senior Executive Vice President – Human Resources of AT&T Inc. or his delegate(s).The Administrator may select an outside third party as the recordkeeper of the Plan. Affiliate.Any corporation, partnership, venture or other entity in which AT&T Mobility or AMLLC holds, directly or indirectly, a 10% or greater ownership interest.The Administrator may, in its sole discretion, designate any other corporation, partnership, venture or other entity an Affiliate for the purpose of allowing it to participate in the Plan. AMLLC.AT&T Mobility LLC, a Delaware limited liability company, of which AT&T Mobility is the manager. AT&T Mobility. AT&T Mobility Corporation. Base Salary.The annual base salary, as determined by the Administrator, paid by an Employer, before reduction due to any contribution pursuant to this Plan or reduction pursuant to any deferral plan of an Employer, including but not limited to a plan that includes a qualified cash or deferred arrangement under Section 401(k) of the Code. Base Salary does not include zone allowances or any other geographical differential and shall not include payments made in lieu of unused vacation or other paid days off, and such payments shall not be deemed to be contributed to this Plan. Board.The Board of Directors of AT&T Mobility. Bonus Award.An incentive award based on an assessment of performance, payable by the Employer to a Participant with respect to the Participant’s services during a given fiscal year of the Employer.For purposes of the Plan, “Bonus Award” shall not include incentive awards which relate to a period exceeding one (1) fiscal year. Code.The Internal Revenue Code of 1986, as amended. Committee.The Compensation Committee of the Board of Directors of AT&T Mobility, if such committee is appointed, or other committee with responsibility for oversight of the compensation and benefit programs. Contribution Account. The accounting entry as to each Participant showing the amount of such Participant’s Contributions, interest credits and Matching Contributions credited to such account. Eligible Employee.An Employee who: (a) is a full time, salaried Employee who is on active duty or Leave of Absence, (b) is, as determined by the Administrator, a member of the Employer's "select group of management or highly compensated employees" such that the Plan will qualify for treatment as a “Top Hat” plan within the meaning of ERISA, (c) has an employment status which has been approved by the Administrator to be eligible to participate in this Plan and (d) has been notified in writing by the Administrator that he is eligible to participate in the Plan. Notwithstanding the foregoing, the Administrator may, from time to time, exclude any Employee or group of Employees from being deemed an "Eligible Employee" under this Plan. In the event a court or other governmental authority determines that an individual was improperly excluded from the class of persons who would be considered Eligible Employees during a particular time for any reason, that individual shall not be an Eligible Employee for purposes of the Plan for the period of time prior to such determination. Employee.Any person classified as an “employee” according to the payroll and personnel records of an Employer, excluding persons hired for a fixed maximum term and excluding persons who are neither citizens nor permanent residents of the United States, all as determined by the Administrator.Individuals classified as leased employees or independent contractors according to an Employer’s payroll and personnel records shall not be eligible to participate.For purposes of this Plan, a person on Leave of Absence who otherwise would be an Employee shall be deemed to be an Employee. Employer.AMLLC or any Affiliates that adopt the Plan with the consent of the Chief Executive Officer. ERISA.The Employee Retirement Income Security Act of 1974, as amended. Executive.An Employee who is in a position that is eligible to participate in the Employer’s Executive Compensation Programs as determined by the Administrator. Leave of Absence.Where a person is absent from employment with an Employer on a formally granted leave of absence (i.e., the absence is with formal permission in order to prevent a break in the continuity of term of employment, which permission is granted (and not revoked) in conformity with the rules of the Employer which employs the individual, as adopted from time to time).For purposes of this Plan, a Leave of Absence shall be deemed to also include a transfer of an individual to an entity that is not an Affiliate by an Employer for a rotational work assignment. Long-Term Incentive Award. An incentive award, based on an assessment of performance over a period greater than one (1) year, payable by the Employer to a Participant. Matching Contributions.The contributions credited to a Participant’s Contribution Account pursuant to Section 4.4. Participant.An Eligible Employee or former Eligible Employee who participates in the Plan. Participant Contributions.The amounts Eligible Employees are deemed to contribute, by deferring amounts otherwise payable to them, pursuant to Sections 4 of the Plan. Plan.AT&T Mobility 2005 Cash Deferral Plan. Retirement or Retire.The Termination of Employment for reasons other than death, on or after the date on which the Employee is first eligible, upon terminating employment, for retiree health coverage in accordance with the terms of the Employer’s health plan. Specified Employee.A Participant who is a “specified employee,” within the meaning of Section 409A(2)(B)(i) of the Code, as determined under the AT&T Inc. compensation guidelines and provisions. Termination of Employment.
